IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00350-CR

GABRIEL JANORD JONES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 16-02933-CRF-361


                          MEMORANDUM OPINION


      The jury convicted Gabriel Janord Jones, Appellant, of the first-degree felony

offense of family violence aggravated assault while using a deadly weapon and causing

serious bodily injury. See TEX. PENAL CODE ANN. § 22.02(b)(1). The jury then assessed

Appellant’s punishment at confinement for life, and it also assessed a fine of $10,000. The

trial court sentenced Appellant accordingly. We affirm.
        There is no challenge to the sufficiency of the evidence. Briefly, the evidence

shows that Appellant and S.J. had been in a previous dating relationship and had lived

together. They had a child together. Although they were not dating at the time of the

offense, S.J. had recently shunned Appellant’s efforts to renew the relationship.

        During lunchtime on the date of the offense, Appellant came to S.J.’s home to visit

their two-year-old son. He had borrowed a car to drive there. He had also borrowed a

knife from a co-worker. When Appellant was leaving S.J.’s apartment, he cut S.J.’s throat;

he stabbed her fourteen times. Appellant’s young son tried to stop Appellant, but

Appellant threw him across the room. Although the boy had blood on him, he was not

injured; the blood was his mother’s blood.

        After Appellant assaulted S.J., a neighbor heard her screaming for help. She saw

that S.J. had been stabbed and that her throat had been slashed. After Appellant left S.J.’s

apartment, their young son went to a neighbor’s home and led the neighbor back to S.J.’s

apartment; S.J. was lying on the floor and was covered with blood. If S.J. had not received

medical treatment, she would have died.

        At the scene, police found the borrowed knife and part of Appellant’s own severed

finger. They also found Appellant’s blood-stained work uniform shirt in a dumpster at

his place of employment. There were blood stains on Appellant’s boots. Officers also

found blood stains on the interior and exterior of the car that Appellant had borrowed.




Jones v. State                                                                        Page 2
         The jury heard testimony about the effects of domestic violence upon children in

the family. They also heard testimony that Appellant was suicidal while in jail and that

his behavior was abnormal. Appellant had previously been diagnosed with intermediate

explosive behavior, possible bipolar disorder, and possible schizophrenia. He was given

anti-psychotic medication while in jail.

         In the first of two issues on appeal, Appellant contends that he “was denied his

right to be present during the entire jury selection proceeding.” Although that statement

might leave the impression that Appellant was not present at all during jury selection,

the complaint is that Appellant was not present for a portion of the jury selection process.

         The record shows that Appellant was present for the trial court’s entire

qualification and general instruction process. Appellant was also present for the State’s

entire voir dire. Appellant was also present when his counsel began voir dire of the jury

panel.

         In Appellant’s counsel’s opening remarks to the jury panel, he introduced co-

counsel and then introduced Appellant. When he introduced Appellant, trial counsel

stated, “I’m proud to be representing [Appellant] on this matter.” At this point the record

contains this notation: “(Defendant left the courtroom).”

         Appellant’s counsel continued his voir dire examination of the jury panel in

Appellant’s absence. The focus of the examination at this point was upon the concept of

reasonable doubt. After Appellant left the courtroom, trial counsel asked a total of five


Jones v. State                                                                        Page 3
questions. Those five questions were divided among three jurors. All the questions

involved reasonable doubt.

        After those five questions had been asked and answered, trial counsel made a

general statement about reasonable doubt. After trial counsel’s statement, one juror

spoke up and said, “I think everybody should have their own opinion.” At this point in

the record, we find this notation: “(Defendant returned to courtroom).”

        There are two different questions that we must answer to resolve Appellant’s first

issue on appeal. First, did the trial court violate Appellant’s right to be present for trial

under the Sixth Amendment to the United States Constitution and article I, section 10 of

the Texas Constitution when it proceeded with voir dire during Appellant’s brief

absence?

        For the following reasons, we answer that question, “No.”

        “After commencement of trial proceedings, a defendant may voluntarily absent

himself from the trial without a violation of his Sixth Amendment right to be present

during all phases of the trial.” Ashley v. State, 404 S.W.3d 672, 680 (Tex. App.—El Paso

2013, no pet.) (citing Taylor v. United States, 414 U.S. 17, 18-19 (1973) (per curiam)).

Although the trial court made no finding as to whether Appellant voluntarily absented

himself from the courtroom, there is no requirement that it make such a finding. Smith

v. State, No. 13-15-00442-CR, 2016 WL 3911239, at *3 (Tex. App.—Corpus Christi–

Edinburg July 14, 2016, pet. ref’d) (mem. op., not designated for publication).


Jones v. State                                                                         Page 4
Nevertheless, when it continued the voir dire proceedings in Appellant’s absence, the

trial court impliedly found that Appellant voluntarily left the courtroom. See id. There

is nothing in this record to indicate otherwise. Noteworthy is the absence of any mention

in the briefing filed in this case in this court that Appellant’s absence was anything other

than voluntary.

        Because Appellant voluntarily absented himself from the courtroom, there was no

violation of his constitutional right to be present during the period of time that he was

voluntarily absent.1

        The second question that we must answer in connection with Appellant’s first

issue on appeal is: did the trial court err when it allowed voir dire to continue in

Appellant’s absence in violation of article 33.03 of the Texas Code of Criminal Procedure.

This question is different from the constitutional one that we just discussed. That is so

because article 33.03 affords more protection to a defendant than does the Sixth

Amendment to the United States Constitution. Morrison v. State, 480 S.W.3d 647, 657 (Tex.

App.—El Paso 2015, no pet.).

        Article 33.03 provides:

                       In all prosecutions for felonies, the defendant must be
                 personally present at the trial, and he must likewise be
                 present in all cases of misdemeanor when the punishment or


1Appellant also asserts a violation of article 1, section 10 of the Texas Constitution. However, he has not
shown or argued that the Texas Constitution provides greater relief than the corresponding provision of
the Constitution of the United States. Therefore, we base our analysis upon the federal constitutional
provisions and precedent relevant to an analysis thereof. See Ashley, 404 S.W.3d at 681.

Jones v. State                                                                                      Page 5
                 any part thereof is imprisonment in jail; provided, however,
                 that in all cases, when the defendant voluntarily absents
                 himself after pleading to the indictment or information, or
                 after the jury has been selected when trial is before a jury, the
                 trial may proceed to its conclusion. When the record in the
                 appellate court shows that the defendant was present at the
                 commencement, or any portion of the trial, it shall be
                 presumed in the absence of all evidence in the record to the
                 contrary that he was present during the whole trial.
                 Provided, however, that the presence of the defendant shall
                 not be required at the hearing on the motion for new trial in
                 any misdemeanor case.

TEX. CODE CRIM. PROC. ANN. art. 33.03.

          Under article 33.03 a defendant’s right to be present at trial is not waivable until

after he has pleaded to the indictment or until, when a jury is to hear the case, the jury

has been selected. See Tracy v. State, 14 S.W.3d 820, 826 (Tex. App.—Dallas 2000, pet.

ref’d) (defendant must be personally present until jury selected). Because neither of those

events had occurred here, it was error to proceed with voir dire in Appellant’s absence.2

        A violation of article 33.03 is subject to a harm analysis under Rule 44.2(b) of the

Texas Rules of Appellate Procedure. Under that rule, we are to disregard errors, defects,

irregularities, or variances that do not affect substantial rights. TEX. R. APP. P. 44.2(b). We

ask whether Appellant was denied a fair and impartial jury. See Ashley, 404 S.W.3d at

680.




2In all fairness, we note that, in the trial court, Appellant did not voice any objection to the trial court’s
proceeding with voir dire in Appellant’s absence.

Jones v. State                                                                                         Page 6
        The actual voir dire proceedings by the trial court, by the State, and by Appellant

cover some 131 pages of the reporter’s record. Appellant was present for the trial court’s

entire general instructions to the panel; he was present for the entire voir dire

presentation by the State; he was present for all but a very short portion of his own

counsel’s voir dire.

        During the trial court’s discussion with the jury panel, the trial court addressed,

among other things, the concept of reasonable doubt and the presumption of innocence.

The State covered that same subject matter, among others. During Appellant’s brief

absence, his trial counsel covered those same matters and specifically addressed

questions about reasonable doubt to three separate jurors.

        The subject areas that Appellant voluntarily missed had been covered many times

in many ways in his presence by the trial court, by the State’s attorney, and by his own

counsel. Appellant had ample opportunity to assist his counsel in the selection of his

jury. There is nothing in the record before us to indicate that Appellant was denied a fair

and impartial jury; his substantial rights were not affected. We overrule Appellant’s first

issue on appeal.

        In his second issue on appeal, Appellant challenges the portion of the trial court’s

punishment charge that relates to the law of parole.




Jones v. State                                                                        Page 7
        Article 37.07, section 4(a), of the Texas Code of Criminal Procedure provides the

parameters for parole instructions in this case. As applicable here, that section provides,

in relevant part:

                 Under the law applicable in this case, if the defendant is
                 sentenced to a term of imprisonment, the defendant will not
                 become eligible for parole until the actual time served equals
                 one-half of the sentence imposed or 30 years, whichever is
                 less.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 4(a).3

        In its charge on punishment, however, the trial court instructed the jury, in

relevant part, that:

                 Under the law applicable in this case, if the defendant is
                 sentenced to a term of imprisonment, he will not become
                 eligible for parole until the actual time served plus any good
                 conduct time equals one-half of the sentence imposed or 30
                 years, whichever is less. [Emphasis added.]

        Article 37.07, section 4(a), comports with Section 508.145(d)(2) of the Texas

Government Code:

                 An inmate described by Subdivision (1) is not eligible for
                 release on parole until the inmate’s actual calendar time
                 served, without consideration of good conduct time, equals
                 one-half of the sentence or 30 calendar years, whichever is
                 less, but in no event is the inmate eligible for release on parole
                 in less than two calendar years.




3In 2019, the legislature amended article 37.07, section 4(a). The amendment became effective on September
1, 2019, and applies regardless of the date of the commission of the offense for which a defendant is on trial.
Therefore, the amended version of article 37.07, section 4(a), applies in this case.

Jones v. State                                                                                         Page 8
TEX. GOV’T CODE ANN. § 508.145(d)(2).

        The effect of the jury instruction as given was to instruct the jurors that good

conduct time could be added to actual time served to arrive at parole eligibility. Because

that was not correct, the trial court erred when it submitted the instruction. The State

agrees that the instruction given by the trial court is erroneous.

        We review a jury charge issue under a two-step process. Ngo v. State, 175 S.W.3d

738, 743 (Tex. Crim. App. 2005). We first determine whether an error exists. Id. If we

find error, we analyze that error for harm. Id. If a defendant fails to object to the charge,

as he did here, we will reverse only if the record shows “egregious harm.” Id. at 743–44.

Errors that result in egregious harm are those that affect “the very basis of the case,”

“deprive the accused of a ‘valuable right,’” or “vitally affect [a] defensive theory.”

Almanza v. State, 686 S.W.2d 157, 172 (Tex. Crim. App. 1985) (op. on reh’g).

        To determine whether harm was egregious under Almanza, we consider four

factors on a case-by-case basis: (1) the jury charge, (2) the state of the evidence, (3) the

parties’ arguments, and (4) other relevant information in the record. Arrington v. State,

451 S.W.3d 834, 840 (Tex. Crim. App. 2015). Harm is egregious only if the balance of the

factors tends to show that the error caused “actual rather than theoretical harm.” Id.

(quoting Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011)).

        Although the jury instruction about parole was erroneous, the trial court included

the following instruction after the erroneous instruction:


Jones v. State                                                                         Page 9
                       It cannot accurately be predicted how the parole law
                 might be applied to this defendant if he is sentenced to a term
                 of imprisonment, because the application of that law will
                 depend on decisions made by parole authorities.

                        You may consider the existence of the parole law. You
                 are not to consider the manner in which the parole law may
                 be applied to this particular defendant.

        We will presume that the jury followed the instructions that the trial court gave it

in the charge. Luquis v. State, 72 S.W.3d 355, 366 (Tex. Crim. App. 2002). The “curative”

instruction given by the trial court would not cure the error in the parole instruction, but

it would prevent harm to Appellant in that it would caution the jury that it could not

consider parole and good conduct time in their assessment of punishment. Newman v.

State, 49 S.W.3d 577, 581 (Tex. App.—Beaumont 2001, pet. ref’d). Further, there is nothing

in the record to indicate that the jury was confused by the court’s charge.

        The evidence in this case was gruesome and the injuries were life-threatening; in

the absence of medical treatment, S.J. would have died. Appellant stabbed S.J. fourteen

times and cut her throat. The brutal assault occurred in the presence of Appellant’s two-

year-old son. Appellant threw his young son across the room as the boy was attempting

to protect his mother from his father, Appellant.

        Additionally, the evidence shows that while Appellant was in jail awaiting trial in

this case, he threatened to kill his then girlfriend if she were unfaithful to him while he

was in jail. Appellant had been assaultive during their three-year relationship.



Jones v. State                                                                       Page 10
        As we have noted, Appellant did not contest the sufficiency of the evidence that

we have briefly outlined.

        The State mentioned parole only once during its jury argument. Instead, the focus

of the State’s argument was on the nature and circumstances of the assault and the

punishment phase evidence.

        On balance, when we consider all the relevant factors, we cannot say that

Appellant suffered egregious harm because of the erroneous jury instruction.                        We

overrule Appellant’s second issue on appeal.

        We affirm the judgment of the trial court.




                                                        JIM R. WRIGHT
                                                        Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright4
Affirmed
Opinion delivered and filed September 15, 2021
Do not publish
[CRPM]




4
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003, 75.002,
75.003.

Jones v. State                                                                                   Page 11